Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-24-20 and 11-23-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "a second message" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 2 recites “a first message”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 1-4 & 6-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,674,469 B2 (Kim). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 6 & 14 merely broaden the scope of the patented claims 6 & 14 by implementing the same steps from the patented claims 6 & 14 with respect to UE (as application claim) instead of AMF (as patented).  It would have been obvious to one skilled in the art at the time of the invention was made to implement a reversal of process at UE instead of AMF.  It has been held that reversal of parts {In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)} or rearrangement of parts {In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)} is an obvious expedient. 



Claim(s) 5 & 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,674,469 B2 (Kim) in view of Dao (US 2018/0198867 A1). 
Kim (US 10,674,469 B2) does not explicitly disclose “deleting, context of the PDU session, based the PDU session not being available in 5G Core Network”.
However, in the same field of endeavor, Dao (US 2018/0198867 A1) discloses “deleting, context of the PDU session, based the PDU session not being available in 5G Core Network”{Dao: ¶0360 wherein “After the UE 202 receives the N1 SM message PDU Session Release Request in step (6118-Fig.61), the UE 202 releases the resources serving the released PDU sessions and deletes the PDU session context, see also Fig.50 & ¶0274 wherein the UE 202 may remove the context of PDU sessions that are not available in the 5G CN}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Dao’s teaching to Kim’s system with the motivation being to provide “releasing a packet data unit (PDU) session”{Dao: ¶0006}. 

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Dao (US 2018/0198867 A1).

Regarding Claim 1. 
Dao (US 2018/0198867 A1) discloses a method of performing, by a user equipment (UE), a service request procedure in a wireless communication system, the method comprising: 
transmitting, via an access network (AN) to an access and mobility management function (AMF), a request message for requesting a service to be used by the UE {Dao: NAS: Service Request 5002 & 5004 in Fig.50 & ¶0263-¶0267, see similar steps in Figs. 63, 69, 72, 74-75, 77, 82a, 83a }; and 
based on a SMF rejecting establishment of a User Plane of a PDU session for the service that is requested in the request message {Dao: SMF sends N11 message 5010-Fig.50 to AMF & ¶0272-wherein after receiving the N11 message (5008), each SMF 220 may send a N11 message (5010-Fig.50) to the AMF 218 to establish the user 
receiving, via the AN from the AMF, a response message for response the request message including a status of the PDU session in the AMF {Dao: ¶0272 wherein each SMF 220 may send a N11 message (5010-Fig.50) to the AMF 218 to establish the user plane(s) for the PDU sessions, the N2 SM Information may include information that the AMF 218 may provide to the RAN 204. The SM NAS Session Activation Accept message may include information that the AMF 218 may provide to the UE 202, see similar steps in Figs. 63, 69, 72, 74-75, 77, 82a, 83a }; 
wherein the status of the PDU session indicates to the UE the status of the PDU session related with the service that is requested in the request message {Dao: ¶0272 wherein each SMF 220 may send a N11 message (5010-Fig.50) to the AMF 218 to establish the user plane(s) for the PDU sessions, the N2 SM Information may include information that the AMF 218 may provide to the RAN 204. The SM NAS Session Activation Accept message may include information that the AMF 218 may provide to the UE 202, see similar steps in Figs. 63, 69, 72, 74-75, 77, 82a, 83a}. 

Regarding Claim 2. The method of claim 1, wherein the response message is received after the AMF receiving a first message from all SMFs, based on multiple PDU sessions that involves multiple SMFs, and wherein the first message includes a cause for the SMF rejecting the establishment of the User Plane of the PDU session 


Regarding Claim 3 (on 2). The method of claim 1, further comprising: 
receiving, from the AN, a second message for reconfiguration an RRC connection, based on the status of the PDU session {Dao: ¶0368-¶0373 & Fig.63 wherein the (R)AN 204t forwards a N1 Message Session Deactivation Request (6324-Fig.63 & ¶0373) message to the UE 202 in a RRC message, see similar steps in Figs. 63, 69, 72, 74-75, 77, 82a, 83a}; and 
transmitting, to the AN a third message for response the second message. 
 upon receiving N1 Message Session Deactivation Request (6324) message from R(AN)t, see similar steps in Figs. 63, 69, 72, 74-75, 77, 82a, 83a}. 

Regarding Claim 4. The method of claim 3, further comprising: 
establishing, resources of the AN related with the PDU session, based on the reconfiguration of the RRC connection {Dao: ¶0368-¶0373 & Fig.63 wherein upon receiving N1 Message Session Deactivation Request (6324-Fig.63 & ¶0373) message from R(AN)t, the UE 202 sets the Session State of the PDU sessions indicated in the N1 SM Message to Session-IDLE. The UE 202 releases the radio context of the deactivated PDU sessions}. 

Regarding Claim 5. The method of claim 1, further comprising: 
deleting, context of the PDU session, based the PDU session not being available in 5G Core Network {Dao: ¶0360 wherein “After the UE 202 receives the N1 SM message PDU Session Release Request in step (6118-Fig.61), the UE 202 releases the resources serving the released PDU sessions and deletes the PDU session context, see also Fig.50 & ¶0274 wherein the UE 202 may remove the context of PDU sessions that are not available in the 5G CN}. 

Regarding Claim 6. 
-Claim 6 is rejected with the same reasons as set forth in claim 1, and further as following:
A User Equipment (UE 202-Figs.63 & 100-Fig.1) for performing, a service request procedure in a wireless communication system, the UE comprising: 
a transceiver {Dao: Network Interface 120 & ¶0108 wherein the network interfaces 120 allow the processing unit 102 to communicate with remote units via the networks};
at least one processor {Dao: CPU 104-Fig.1 & ¶0104-¶0108 wherein computing system 100 that may be used for implementing devices and methods disclosed herein}; and 
at least one computer memory {Dao: memory 106-Fig.1} operable connectable to the at least one processor and storing instructions that, when executed by the at least one processor {Dao: ¶0105 wherein the memory 106 may comprise any type of non-transitory system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), or a combination thereof. The memory 106 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs}, perform operations comprising: 
transmitting, via the transceiver to an access and mobility management function (AMF), a request message for requesting a service to be used by the UE; and 
based on a SMF rejecting establishment of a User Plane of a PDU session for the service that is requested in the request message: 

wherein the status of the PDU session indicates to the UE the status of the PDU session related with the service that is requested in the request message. 

Regarding Claim 7. 
	-Claim 7 is rejected with the same reasons as set forth in claims 1-2 & 6.

The UE of claim 6, wherein the response message is received after the AMF receiving a first message from all SMFs, based on multiple PDU sessions that involves multiple SMFs, and wherein the first message includes a cause for the SMF rejecting the establishment of the User Plane of the PDU session. 

Regarding Claim 8. 
-Claim 8 is rejected with the same reasons as set forth in claims 1, 3 & 6.

The UE of claim 6, wherein the operations further comprise: 
receiving, via the transceiver from the AN, a second message for reconfiguration an RRC connection, based on the status of the PDU session; and 
transmitting, to the AN a third message for response the second message. 

	
Regarding Claim 9. 
	-Claim 9 is rejected with the same reasons as set forth in claims 1, 3, 6 & 8.

The UE of claim 8, wherein the operations further comprise: 
establishing, resources of the AN related with the PDU session, based on the reconfiguration of the RRC connection. 

Regarding Claim 10. 
	-Claim 10 is rejected with the same reasons as set forth in claims 1, 5 & 6.

The UE of claim 6, wherein the operations further comprise: 
deleting, context of the PDU session, based the PDU session not being available in 5G Core Network.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dao (US 2018/0199398 A1) discloses a network architecture and methods of managing packet data unit (PDU) sessions in a network are provided. The methods include PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and user equipment (UE) handover procedures {Figs. 50, 53, 56, 63-64, 72, 74-75, 77, 82a & 83a}.


Youn (US 2017/0339609 A1, same assignee) discloses a method and apparatus for determining a PDU session identity in a wireless communication system. A method for determining, by a session management function (SMF) node, a packet data network (PDU) session identity during handover of user equipment (UE) in a wireless communication system, may include receiving a request message for requesting the establishment of a PDU session for the UE from an access and mobility management function (AMF) node, wherein a handover for the UE from a first wireless communication system to a second wireless communication system has been determined, determining a PDU session identity for the PDU session established for the UE when the request message is received, and sending a response message including 

Park (US 2020/0037386 A1, same assignee) discloses a method for forwarding a non-access stratum (NAS) message of a user equipment (UE) in a wireless communication system is disclosed. The method includes sending an uplink (UL) NAS message including a session management (SM) message to an access and mobility management function ( AMF), and receiving, from the AMF, an indication message indicating that the SM message is unroutable, wherein indication information indicating that the SM message is unroutable is delivered to a SM sublayer of the UE {claims 1-15}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464